Citation Nr: 0837265	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  07-34 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from June 1952 to June 
1954.  The veteran also had service in other than active duty 
status in the Reserves and the National Guard.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  Jurisdiction is with the RO in Waco, Texas.  

In May 2008, the veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  A transcript of that 
hearing is of record.  


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss did not have 
onset during active service, did not manifest within one year 
of separation from active service, and is not etiologically 
related to his active service.

2.  Tinnitus did not have onset during the veteran's active 
service and is not etiologically related to his active 
service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§  1110, 1112, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007). 

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.303 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he suffers from bilateral hearing 
loss and tinnitus as the result of exposure to noise from 
gunfire and cannon fire during Weapons Officer training in 
1952 and 1953.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in or aggravated 
by service if manifest to a compensable degree within one 
year of discharge from service.  See 38 U.S.C.A.  §§ 1101, 
1112, (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 
(2007).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty for training 
(INACDUTRA) during which the individual concerned was 
disabled from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24); see also 38 C.F.R. § 3.6, 
which defines active duty, ACDUTRA and INACDUTRA.  
Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2007).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Id.

Service treatment records from June 1952 to June 1954, are 
absent for any reports of symptoms of or treatment for 
hearing loss or tinnitus.  Similarly, there are no reports of 
injury or disease found in the veteran's Reserves and 
National Guard medical records.  

A June 1954 report of separation medical examination includes 
audiometric test results and "whisper" test results.  These 
results show that the veteran did not have a hearing loss 
disability for VA purposes.  Indeed, other than minor 
differences, these results were the same as those recorded on 
the report of entrance medical examination dated in June 
1952.  In an associated report of medical history the veteran 
indicated that he did not then have nor had ever had ear 
trouble.  These records are evidence against the veteran's 
claims because these records tend to show that the veteran 
did not have a hearing loss disability or tinnitus at 
separation from active military service.  

Of record, are reports of medical examinations of the veteran 
from the National Guard and Reserves.  Reports that contain 
audiometric test results are dated in August 1955, November 
1967, July 1968, November 1970, November 1973, and August 
1975.  Also of record, are associated reports of medical 
history from these dates plus additional reports.  All 
audiometric test results show that the veteran did not have a 
hearing loss disability for VA purposes.  Indeed, the most 
recent of these, from August 1975, shows puretone thresholds 
no higher than 20 decibels for either ear at 500, 1000, 2000, 
3000, and 4000 Hertz.  Additionally, in all of the reports of 
medical history, from August 1955 to August 1975, the veteran 
indicated that he did not then have, nor had ever had ear 
trouble.  This is more evidence against his claims because 
these reports tend to show that the veteran did not have 
hearing loss or tinnitus for more than twenty years after 
separation from active service. 

These post service audiometric results are also evidence 
against application of the presumptive provisions for chronic 
diseases because the results show that the veteran's hearing 
loss did not manifest within one year of separation from 
active service.  

The earliest evidence of record indicating a hearing loss 
disability is the letter and audiometric test results from 
"D.M.", M.D., dated in February 2007, more than a half 
century after the veteran was separated from active service. 

Dr. D.M. reported that the veteran had bilateral 
sensorineural hearing loss and that he complained of constant 
tinnitus.  Dr. D.M. also reported that the veteran had 37 
years of Air Force service including work with weapons, 
aircraft noise, and industrial maintenance noise.  Dr. D.M. 
opined that the veteran's hearing loss was compatible with 
prolonged noise exposure during military service.  This 
evidence is favorable to the veteran's claims.  

In January 2008, the veteran underwent a VA audiology 
examination.  The examiner diagnosed bilateral sensorineural 
hearing loss and tinnitus.  Audiometric test results included 
in that report confirm that the veteran does have a current 
hearing loss disability for VA purposes.  

The VA examiner indicated that he had reviewed the veteran's 
medical history and he referred to specific data found in the 
claims file.  He stated that the veteran had military noise 
exposure and post service civilian noise exposure in his work 
as a petroleum civil engineer.  The examiner opined that it 
was less likely than not that the veteran's tinnitus and 
hearing loss were caused by military noise exposure.  He 
based this opinion on the fact that the separation 
examination from June 1954 showed the veteran to have normal 
hearing.  This report provides evidence against the veteran's 
claims.  

Dr. D.M.'s medical opinion is in conflict with the opinion of 
the VA examiner.  In cases such as this, where there are 
conflicting statements or opinions from medical 
professionals, it is within the Board's province to weigh the 
probative value of those opinions.  In Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993), the U.S. Court of Veterans 
Appeals (now the U.S. Court of Appeals for Veterans Claims 
and hereinafter the Court) stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Additionally, U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Board affords the VA examiner's opinion greater weight 
than the opinion of Dr. D.M.  The VA examiner's opinion was 
based on a review of the veteran's clinical history; in 
particular, a review of the audiometric results at the time 
of separation from active service.  This opinion is also in 
agreement with the rest of the pertinent evidence of record, 
i.e., the documented lack of a hearing loss disability for 
the first 21 years after the veteran's separation from active 
service.  

In contrast, Dr. D.M. does not state whether he reviewed the 
veteran's service or post-service medical history.  This is 
particularly significant because the medical examination 
reports from 1954 to 1975 contain the highly relevant test 
results of the veteran's hearing and the reports of medical 
history in which the veteran endorsed that he had no ear 
trouble from 1955 to 1975.  

For these reasons, the Board finds the VA examiner's opinion 
more probative than the opinion of Dr. D.M. as to the issue 
of whether the veteran's hearing loss and tinnitus are 
related to his active service.  In short, the preponderance 
of the medical opinion evidence of record is against the 
veteran's claims.  

In May 2008, VA received a statement signed by "R.M." who 
reports that he attended Weapons School with the veteran in 
1952 and 1953 and that this included exposure to noise from 
gun fire and cannon fire without hearing protection.  This 
statement tends to show only that the veteran was exposed to 
noise during service (which is not in dispute).  This 
statement does not address the element upon which the Board's 
decision turns, whether the veteran's noise exposure during 
service resulted in his current hearing loss and tinnitus 
many years after service.

During the May 2008 DRO hearing, the veteran testified that 
he suffered from tinnitus and hearing loss during service and 
did not report his symptoms because he did not know what to 
say.  Hearing transcript at 4.  He also testified that he did 
not receive an examination at separation from active service, 
but rather was merely asked several questions and processed 
along with a great number of other people.  Id. at 3.  

Whether the veteran knew what to say or did not know what to 
say to report his hearing loss and tinnitus symptoms, rather 
than repeatedly endorsing reports of medical history that he 
did not have ear trouble, he could have just as readily 
endorsed that he did have ear trouble as this would only have 
required him to check the "yes" box rather than the "no" 
box.  This contention must fail. 

As to the report that he was not examined at separation from 
service, the entrance report of medical examination and the 
separation report of medical examination contain essentially 
the same audiometric results, however, the results are not 
identical.  This is compelling evidence that the veteran 
underwent audiometric testing at separation from active 
service many years ago that the veteran may not recollect, as 
is indicated on the separation report of medical examination.  

As to the opinion of the veteran that his exposure to noise 
during service resulted in his current hearing loss, first 
shown in 2006, or his current tinnitus, his opinion is not 
competent evidence because he has not demonstrated that he 
has other than the medical knowledge of a layperson.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).

This is not to say that all questions that involve medical 
conditions are beyond the scope of a layperson's opinion.  
When a disorder may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions such as the diagnosis of a particular form 
of cancer).  

Jandreau and Barr indicate that significant in determining 
whether a layperson is competent to offer an opinion as to 
such questions, is the complexity of the questions.  The 
etiology of hearing loss first demonstrated many years after 
service, and tinnitus first reported many years after 
service, are questions too complex to be subject to the 
opinion of a layperson.  

In summary, the veteran's contentions that has had a hearing 
loss disability and tinnitus since active service, and the 
opinion of Dr. D.M., are outweighed by the service and post 
service medical records, in particular the opinion of the 
audiologist who examined the veteran in January 2008, the 
twenty years of post- active service normal audiometric test 
results, and the twenty years of post- active service 
endorsements by the veteran that he had no ear trouble.  As 
the preponderance of the evidence is against these claims, 
the appeal must be denied.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letter 
sent to the veteran in May 2007 that fully addressed all 
three notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed the veteran of 
what evidence was required to substantiate the claims and of 
the veteran's and VA's respective duties for obtaining 
evidence.  Included in that letter was notice as to how VA 
assigns disability ratings and effective dates.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and the veteran submitted evidence from "D.M.", 
M.D.  An appropriate VA audiology examination was afforded 
the veteran in January 2008 and a relevant opinion was 
obtained from the audiologist.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


